PROVOSTY, J.
Pending a suit by his wife for separation from bed and board, defendant was ordered to pay her $10 alimony a week. After he had made the payments for a few weeks, he came into court representing that he had lost his position, and was for the time being without employment; and he asked that he be dispensed from paying the alimony until he should have secured ■employment. The wife made a counter application, showing that he had not paid the alimony for five weeks and asking that he be punished for contempt. . He testified to his being out of employment, and unable to pay the alimony, and to his having tuberculosis, and unable to work regularly, and to his having been advised by his physician to take a rest. His employment for ten years past has been that of traveling salesman. To all this there was no, opposing testimony. But he axjpeared to the trial judge to be a well man; he furnished no physician’s certificate; and he accounted only very vaguely for $250 which he had recently realized from the sale of furniture; and he had been living, and would for a few weeks more be living, board free in consideration of the sublease of the house in which he and his wife had lived. The wife is bed-ridden with tuberculosis at her father’s house with two children; and the father has his own wife and children to support. The trial judge made the rule for contempt absolute, and sentenced defendant to pay a fine of $50 and to serve ten days in the parish prison, but suspended the.execution of the sentence for five days to afford defendant an opportunity to pay the arrears of the alimony and purge himself of the contempt, and furthermore informed him that the judgment would be set aside on production by him of a physician’s certificate showing his being affected with tuberculosis and unable to work.
*341Defendant has applied to this court to annul said sentence. One of his contentions is that his testimony of his being out of employment and in bad health, and unable for the time being to procure employment, was binding on the trial judge, as it was uncontradicted.
[1] The bad health of defendant was contradicted by his healthy appearance; and the door was left open for him to be relieved on account of it by the offer of the judge to set aside the sentence on the production of a physician’s certificate. Barring ill health, the defendant ought to be able in these times when employment is so plentiful to support his sick wife.
Defendant’s other contention is that the suspension of the sentence for five days imported a recognition on the part of the trial judge of defendant’s inability for the time being to pay the alimony, and therefore is destructive of the basis upon which the sentence must rest.
[2] This suspension of sentence was a matter entirely within the discretion of the trial judge; it imports an indulgent disposition on the part of the learned trial judge, but is reeognitive or contradictory of nothing.
The application for prohibition is therefore denied at the cost of the applicant.